Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
1.	 Applicant's election with traverse of Group I, Embodiment 3 (figs. 6 and 8), claims 1-10 and 20, in the reply filed on 05/17/2022 is acknowledged. 
The traversal is on the ground(s) that:
A.	The inventions of these groups (methode and device) share unity of invention. These groups require the technical feature "wherein an orthographic projection of the light-shielding layer on the first flexible substrate covers an orthographic projection of a channel region of the thin film transistor on the first flexible substrate".
 Groups I and II lack unity of invention because even though the inventions of these groups require the above technical feature, this technical feature is not a special technical feature as it does not make a contribution over the prior art of Youn et al. (US 2018/0090617). Figure 4 of Youn discloses the orthographic projection of the light-shielding layer LS on the first flexible substrate SUB covers an orthographic projection of a channel region ACT of the thin film transistor on the first flexible substrate SUB. This technical feature is not a special technical feature as it does not make a contribution over the prior art as Youn anticipates this limitation of Groups I and II. There can be found no common special technical feature between the device of Group I and the method of Group II. Moreover, the traversal is not found persuasive because device claims 1-10 do not require forming flexible array substrate on a rigid substrate (claim 11), then lift-offing and removing the rigid substrate by using laser light (claim 17).

B.	FIGs. 2 and FIGs. 5-7 are obvious variants of each other; and FIGs. 8-9 are partial enlarged views of FIGs. 6-7. Thus, these figures must belong to a same species. Furthermore, FIGs 10-19 are obvious variants of FIGs 8-9, so Figures 2 and 5-19 should belong to a same species. In addition, at least FIGs 2 and 5-9 also belong to one species. 
This is not found persuasive.
Embodiment 1 depicted in figure 2, sequentially disposing a flexible substrate, a light-shielding layer, a channel region and a TFT.
Embodiment 2 depicted in figure 5, sequentially disposing a flexible substrate, a light-shielding layer, a buffer layer, a channel region and a TFT.
Embodiment 3 depicted in figures 6 and 8, sequentially disposing a flexible substrate, a light-shielding layer in contact the flexible substrate, a first barrier layer, a buffer layer, a channel region and a TFT.
Embodiment 4: depicted in figures 7 and 9, sequentially disposing a flexible substrate, a first barrier layer, a light-shielding layer, a buffer layer, a channel region and a TFT.
Embodiment 5: depicted in figure 10, sequentially disposing a first flexible substrate, a light-shielding layer, a first barrier layer, a second flexible substrate, a second barrier layer, a buffer layer, a channel region and a TFT.
Embodiment 6: depicted in figure 11, sequentially disposing a first flexible substrate, a first barrier layer, a light-shielding layer, a second flexible substrate, a second barrier layer, a buffer layer, a channel region and a TFT.
Embodiment 7: depicted in figure 12, sequentially disposing a first flexible substrate, a first barrier layer, a second flexible substrate, a light-shielding layer, a second barrier layer, a buffer layer, a channel region and a TFT.
Embodiment 8: depicted in figure 13, sequentially disposing a first flexible substrate, a first barrier layer, a second flexible substrate, a second barrier layer, a light-shielding layer, a buffer layer, a channel region and a TFT.
Embodiment 9: depicted in figure 14, sequentially disposing a first flexible substrate, a light-shielding layer, a first and second barrier sub layer, a second flexible substrate, a second barrier layer, a buffer layer, a channel region and a TFT.
Embodiment 10: depicted in figure 15, sequentially disposing a first flexible substrate, a first and second barrier sub layer, a light-shielding layer, a second flexible substrate, a second barrier layer, a buffer layer, a channel region and a TFT.
Embodiment 11: depicted in figure 16, sequentially disposing a first flexible substrate, a first and second barrier sub layer, a second flexible substrate, a light-shielding layer, a second barrier layer, a buffer layer, a channel region and a TFT.
Embodiment 12: depicted in figure 17, sequentially disposing a first flexible substrate, a first and second barrier sub layer, a second flexible substrate, a second barrier layer, a light-shielding layer, a buffer layer, a channel region and a TFT.
Embodiment 13: depicted in figure 18, sequentially disposing a first flexible substrate, a first barrier sub layer, a light-shielding layer, a second barrier sub layer, a second flexible substrate, a second barrier layer, a buffer layer, a channel region and a TFT.
Embodiment 14:	depicted in figure 19, sequentially disposing a flexible substrate, a light-shielding layer, a barrier layer, a buffer layer, a channel region, a TFT, planarization layer, a light emitting component, an encapsulation layer and a protective film.
As such, the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL. 

2.	Applicant indicated that claims 1-10 and 20 read on the elected species. However, a review of the drawings and specification reveals that claims 5-8 do not read on the elected species. Claims 5-8 belonging to non-elected embodiment (i.e. embodiments 5, fig. 10). Therefore, claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-4, 10 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Youn et al. (US 2018/0090617; hereinafter Youn).
Regarding claim 1, Fig. 4 of Youn discloses a flexible array substrate, comprising: a first flexible substrate SUB comprising a first surface; a thin film transistor DT on the first surface; a light-shielding layer LS between the first flexible substrate SUB and the thin film transistor DT, wherein an orthographic projection of the light-shielding layer LS on the first flexible substrate SUB covers an orthographic projection of a channel region (a portion of ACT layer directly under the GI) of the thin film transistor DT on the first flexible substrate SUB.
Regarding claim 2, Youn discloses wherein the orthographic projection of the light-shielding layer LS on the first flexible substrate SUB covers an orthographic projection of an active layer ACT of the thin film transistor DT on the first flexible substrate SUB (fig. 4).
Regarding claim 3, Youn discloses further comprising: a buffer layer BF2 between the light-shielding layer LS and the thin film transistor DT (fig. 4).
Regarding claim 4, Youn discloses further comprising a first barrier layer BF1, wherein the light-shielding layer LS is formed between the first barrier layer BF1 and the buffer layer BF2 (fig. 4).
Regarding claim 10, Youn discloses a display device, comprising the flexible array substrate according to claim 1 (fig. 4).
Regarding claim 20, Youn discloses wherein the orthographic projection of the channel region (a portion of ACT layer directly under the GI) of the thin film transistor DT on the first flexible substrate SUB is entirely within the orthographic projection of the light-shielding layer LS on the first flexible substrate SUB (fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Youn (US 2018/0090617) in view of Koo et al. (US 2003/0117059; hereinafter Koo).
Youn fails to disclose the light-shielding layer is formed of molybdenum.
However, Fig. 2A of Koo teaches a material of the light-shielding layer (black matrix layer 105) is molybdenum ([0034]). It would have been obvious to those having ordinary skill in the art at the time of invention to use Mo as a light-shielding layer layer as taught by Koo in the device of Youn in order to prevent reflection of an external light.

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818